                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Jay Charles Panning,                                     Civ. No. 20-2043 (PAM/KMM)

                     Plaintiff,

v.                                                                              ORDER

County to State,

                     Defendant.


       This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge Kate Menendez dated June 10, 2021. (Docket No. 10.)

The R&R recommends dismissing the Complaint for failure to prosecute. Plaintiff did not

file any objections to the R&R, and the time to do so has passed. D. Minn. L.R. 72.2(b)(1).

       This Court must review de novo any portion of an R&R to which specific objections

are made, but in the absence of objections, the Court reviews the R&R only for clear error.

28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b); see also Grinder v. Gammon, 73 F.3d 793,

795 (8th Cir. 1996) (noting that district court need only review un-objected-to R&R for

clear error). The Court has reviewed the R&R and finds no error, clear or otherwise, in the

Magistrate Judge’s reasoning.

       Accordingly, IT IS HEREBY ORDERED that:

       1.     The R&R (Docket No. 10) is ADOPTED; and
      2.    The Complaint (Docket No. 1) is DISMISSED without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: Wednesday, June 30, 2021     s/ Paul A. Magnuson
                                    Paul A. Magnuson
                                    United States District Court Judge




                                       2
